 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    LORENZO TUCKER III,                                    Case No. 2:18-cv-01014-APG-GWF
 8                                          Plaintiff,
             v.                                                          ORDER
 9
      CAROLYN ELLSWORTH dba AGENT,
10
                                         Defendant.
11

12          On June 8, 2018 the Court denied, Plaintiff’s Application for Leave to Proceed In Forma
13   Pauperis. It was recommended that Plaintiff file a complete application to proceed in forma
14   pauperis and file an amended complaint that addressed the noted deficiencies. See Order, (ECF
15   No. 3). Upon review and consideration, the Court will allow Plaintiff thirty (30) days from the
16   entry of this order to file a completed application to proceed in forma pauperis and amend his
17   complaint, should he elect to do so. Failure to comply may result in order to show cause.
18   Accordingly,
19          IT IS HEREBY ORDERED that Plaintiff shall have until December 3, 2018, to file a
20   completed Application to Proceed in Forma Pauperis on the correct form with complete
21   financial attachments in compliance with 28 U.S.C. §1915(a); or pay the $400.00 filing fee.
22          IT IS FURTHER ORDERED that the Plaintiff shall have until December 3, 2018, to
23   file an amended complaint.
24          IT IS FURTHER ORDERED that the Clerk of the Court retain the Complaint (ECF
25   No. 1-1).
26          IT IS FURTHER ORDERED that the Clerk of the Court shall mail Plaintiff a copy of
27   the Application to Proceed In Forma Pauperis By An Inmate Under 28 U.S.C. §1915, along with
28   a copy of the instant Order and the Court’s Order (ECF No. 3) dated June 8, 2018. Failure to
                                                         1
 1   timely comply with the terms of this Order will result in an order to show cause why the case

 2   should not be recommended for dismissal.

 3          Dated this 2nd day of November, 2018.
 4

 5
                                                         GEORGE FOLEY, JR.
 6                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
